        Case 20-00202                      Filed 08/31/20                  Entered 08/31/20 21:41:27                            Doc# 12        Page 1 of 14

Fill in this information to identify your case:
Debtor 1                      Michael                        J.                                  Stoltz
                              First Name                     Middle Name                         Last Name


Debtor 2
(Spouse, if filing)           First Name                     Middle Name                         Last Name

United States Bankruptcy Court for the District of Alaska
Case number:                  A20-00202

                                                                                                                                    Check if this is an amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                  12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On top of any additional pages, write your name and case
number (if known). Answer every question.




Part 1:                      Give Details About Your M arital Status and W here You Lived Before
1.     What is your current marital status?

             Married
             N ot M arried


2.     During the last 3 years, have you lived anywhere other than where you live now?
             No
             Yes. List all of the places you have lived in the last 3 years. D o not include where you live now

      D ebtor 1:                                                   D ates D ebtor 1               D ebtor 2:                                               D ates D ebtor 2
                                                                   lived there                                                                             lived there
                                                                                                          S am e as D ebtor 1
                                                                   From                                                                                        S am e as
                                                                                                                                                           D ebtor 1
      Number       S treet                                         To                             Number       S treet
                                                                                                                                                           From

                                                                                                                                                           To

      City                        State       Zip code                                            City                      State   Zip code


      D ebtor 1:                                                   D ates D ebtor 1               D ebtor 2:                                               D ates D ebtor 2
                                                                   lived there                                                                             lived there
                                                                                                          S am e as D ebtor 1
                                                                   From                                                                                        S am e as
                                                                                                                                                           D ebtor 1
      Number       S treet                                         To                             Number       S treet
                                                                                                                                                           From

                                                                                                                                                           To

      City                        State       Zip code                                            City                      State   Zip code




3. Within the last 8 years, have you lived with a spouse or legal equivalent in a community property state or territory? (Community
property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)
             No
             Yes. M ake sure you fill out S chedule H : Your C odebtors (O fficial Form 106H )




Official Form 107                             Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                Page        1
      Case 20-00202                   Filed 08/31/20                 Entered 08/31/20 21:41:27                  Doc# 12             Page 2 of 14

Debtor 1        Michael                    J.                          Stoltz                                         Case number (if known): A20-00202
                First Name                 Middle Name                 Last Name


Part 2:                Explain the Sources of Your Income
4.     Did you have income from employment or operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.
           No
           Yes. Fill in the details

                                       Debtor 1                                                       Debtor 2
                                       Sources of income                    Gross income              Sources of income                  Gross income
                                       C heck all that apply.               (before deductions and    C heck all that apply.             (before deductions and
                                                                            exclusions)                                                  exclusions)

From January 1 of current year              W ages, com m issions,                                         W ages, com m issions,
until the date you filed for           bonuses and tips                                               bonuses and tips
bankruptcy                                   O perating a business          $             34,106.76         O perating a business

For last calendar year                      W ages, com m issions,                                         W ages, com m issions,
January 1 to December 31,              bonuses and tips                                               bonuses and tips
2019                                         O perating a business          $             87,865.63         O perating a business

For last calendar year                      W ages, com m issions,                                         W ages, com m issions,
January 1 to December 31,              bonuses and tips                                               bonuses and tips
2018                                         O perating a business          $             61,146.34         O perating a business




5.    Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
     unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
     and gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.
           No
           Yes. Fill in the details

                                       Debtor 1                                                       Debtor 2
                                       Sources of income                    Gross income              Sources of income                  Gross income
                                       D escribe below.                     (before deductions and    D escribe below.                   (before deductions and
                                                                            exclusions)                                                  exclusions)

From January 1 of current year         Military retirement                  $             13,288.68
until the date you filed for           benefits
bankruptcy
                                       Veterans disability                  $              3,287.83
                                       benefits
                                       Unemployment                         $              4,180.00
                                       compensation
                                       Rental income                        $             16,320.00
                                       Stimulus payment                     $              1,200.00
For last calendar year                 Military retirement                  $             26,192.58
January 1 to December 31,              benefits
2019
                                       Veterans disability                  $              5,556.00
                                       benefits
                                       Rental income                        $              6,000.00
                                       Alaska Permanent
                                       Fund Dividend                        $              1,606.00
For last calendar year                 Military retirement                  $             25,508.27
January 1 to December 31,              benefits
2018
                                       Veterans disability                  $              5,475.72
                                       benefits
                                       Rental income                        $             12,000.00
                                       Alaska Permanent                     $              1,600.00
                                       Fund Dividend


Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         Page        2
       Case 20-00202                      Filed 08/31/20               Entered 08/31/20 21:41:27                         Doc# 12              Page 3 of 14

Debtor 1         Michael                       J.                           Stoltz                                              Case number (if known): A20-00202
                 First Name                    Middle Name                  Last Name


Part 3:                 List Certain Payments You M ade Before You Filed for Bankruptcy
6.    Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

           No.       Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. §101(8) as “incurred by
                     an individual primarily for a personal, family, or household purpose.”
                     During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825.00* or more?

                               No.       Go to line 7.

                               Yes. List below each creditor to whom you paid a total of $6,825.00 or more in one or more payments and the total
                                    amount you paid that creditor. Do not include payments for domestic support obligation, such as child support and
                                    alimony. Also, do not include payments to an attorney for this bankruptcy case.

                         * Subject to adjustment on 4/01/2022 and every 3 years after that for cases filed on or after the date of adjustment.


           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                     During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600.00 or more?

                               No.       Go to line 7.

                               Yes. List below each creditor to whom you paid a total of $600.00 or more in one or more payments and the total amount
                                    you paid that creditor. Do not include payments for domestic support obligation, such as child support and alimony.
                                    Also, do not include payments to an attorney for this bankruptcy case.

                                                                          D ates of paym ent     T otal am ount paid     A m ount you still          W as this paym ent for
                                                                                                                               owe

                 M id-A m erica Mortgage                                             M onthly    $         1,409.00       S ee S chedule D             M ortgage
                 Creditor’s N am e                                                                                                                     C ar
                                                                                                                                                       C redit card
                 S ee S chedule D                                                                                                                      Loan repaym ent
                 Number S treet                                                                                                                        S uppliers or venders
                                                                                                                                                       O ther:
                 City                  State        Zip code

                 A laska U S A Federal C redit U nion                                M onthly    $         1,992.10       S ee S chedule D             M ortgage
                 Creditor’s N am e                                                                                                                     C ar
                                                                                                                                                       C redit card
                 S ee S chedule D                                                                                                                      Loan repaym ent
                 Number S treet                                                                                                                        S uppliers or venders
                                                                                                                                                       O ther:
                 City                  State        Zip code

                 A laska U S A Federal C redit U nion                                M onthly    $           640.00       S ee S chedule D             M ortgage
                 Creditor’s N am e                                                                                                                     C ar
                                                                                                                                                       C redit card
                 S ee S chedule D                                                                                                                      Loan repaym ent
                 Number S treet                                                                                                                        S uppliers or venders
                                                                                                                                                       O ther:
                 City                  State        Zip code

                 A laska U S A Federal C redit U nion                                M onthly    $           343.71       S ee S chedule D             M ortgage
                 Creditor’s N am e                                                                                                                     C ar
                                                                                                                                                       C redit card
                 S ee S chedule D                                                                                                                      Loan repaym ent
                 Number S treet                                                                                                                        S uppliers or venders
                                                                                                                                                       O ther:
                 City                  State        Zip code

                 A laska U S A Federal C redit U nion                                M onthly    $           400.00     S ee S chedule E /F            M ortgage
                 Creditor’s N am e                                                                                                                     C ar
                                                                                                                                                       C redit card
                 S ee S chedule E /F                                                                                                                   Loan repaym ent
                 Number S treet                                                                                                                        S uppliers or venders
                                                                                                                                                       O ther:
                 City                  State        Zip code



O fficial Form 107                                  S tatem ent of Financial Affairs for Individuals Filing for B ankruptcy                                      Page         3
       Case 20-00202                      Filed 08/31/20               Entered 08/31/20 21:41:27                         Doc# 12              Page 4 of 14

D ebtor 1        Michael                       J.                           Stoltz                                              Case number (if known): A20-00202
                 First Name                    Middle Name                  Last Name

                                                                          D ates of paym ent     T otal am ount paid     A m ount you still          W as this paym ent for
                                                                                                                               owe

                 A lly Financial                                                     M onthly    $           235.00       S ee S chedule D             M ortgage
                 Creditor’s N am e                                                                                                                     C ar
                                                                                                                                                       C redit card
                 S ee S chedule D                                                                                                                      Loan repaym ent
                 Number S treet                                                                                                                        S uppliers or venders
                                                                                                                                                       O ther:
                 City                  State        Zip code

                 D iscover                                                           M onthly    $           400.00     S ee S chedule E /F            M ortgage
                 Creditor’s N am e                                                                                                                     C ar
                                                                                                                                                       C redit card
                 S ee S chedule E /F                                                                                                                   Loan repaym ent
                 Number S treet                                                                                                                        S uppliers or venders
                                                                                                                                                       O ther:

                 City                  State        Zip code

                 D iscover                                                           M onthly    $           212.00     S ee S chedule E /F            M ortgage
                 Creditor’s N am e                                                                                                                     C ar
                                                                                                                                                       C redit card
                 S ee S chedule E /F                                                                                                                   Loan repaym ent
                 Number S treet                                                                                                                        S uppliers or venders
                                                                                                                                                       O ther:

                 City                  State        Zip code

                                                                                                                                                       M ortgage
                 Creditor’s N am e                                                                                                                     C ar
                                                                                                                                                       C redit card
                                                                                                                                                       Loan repaym ent
                 Number    S treet                                                                                                                     S uppliers or venders
                                                                                                                                                       O ther:

                 City                  State        Zip code

                                                                                                                                                       M ortgage
                 Creditor’s N am e                                                                                                                     C ar
                                                                                                                                                       C redit card
                                                                                                                                                       Loan repaym ent
                 Number    S treet                                                                                                                     S uppliers or venders
                                                                                                                                                       O ther:

                 City                  State        Zip code

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed to anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent,
     including one for a business you operate s a sole proprietor. 11 U.S.C. §101. Include payments for domestic support obligations, such as child
     support and alimony
           No.
           Yes. List all payments to an insider.
                                                                          D ates of paym ent     T otal am ount paid     A m ount you still        R eason for this paym ent
                                                                                                                               owe


                 Creditor’s N am e



                 Number    S treet




                 City                  State        Zip code



                 Insider’s Name



                 Number    S treet




                 City                  State        Zip code



O fficial Form 107                                  S tatem ent of Financial Affairs for Individuals Filing for B ankruptcy                                      Page         4
       Case 20-00202                      Filed 08/31/20                   Entered 08/31/20 21:41:27                              Doc# 12               Page 5 of 14

D ebtor 1         Michael                          J.                           Stoltz                                                   Case number (if known): A20-00202
                  First Name                       Middle Name                  Last Name

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
benefitted an insider?
   Include payments on debts guaranteed or cosigned by an insider.
         No.
         Yes. List all payments that benefitted an insider
                                                                              D ates of paym ent      T otal am ount paid         A m ount you still           R eason for this paym ent
                                                                                                                                        owe

                                                                                                                                                                   M ortgage
                                                                                                                           $                                       C ar
                  Creditor’s N am e                                                                                                                                C redit card
                                                                                                                                                                   Loan repaym ent
                                                                                                                                                                   S uppliers or venders
                  Number    S treet                                                                                                                                O ther:




                  City                 State            Zip code



                  .                                                                                                        $
                  Creditor’s N am e



                  Number    S treet




                  City                 State            Zip code



Part 4:                  Identify Legal Actions, Repossessions, and Foreclosures
9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
     modifications, and contract disputes.

              No.
              Yes. Fill in the details.
                                               Nature of the case                            Court or agency                                                   Status of the case
T ransportation A lliance B ank, Inc.,         D ebt collection                                                                                                    P ending
d/b/a T A B B ank, a U tah corporation                                                       T hird Judicial D istrict C ourt, S alt Lake C ounty, S tate of       O n appeal
                                                                                             U tah                                                                 C oncluded
v.                                                                                           C ourt N am e

A ceIce Trucking, an A laska                                                                 N um ber S treet
partnership; M ichael J. S toltz, an
individual and A ce A ndonov, an
individual
                                                                                             C ity                S tate           Zip code
C ase N o.: 200903779

                                                                                                                                                                   P ending
                                                                                                                                                                   O n appeal
v.                                                                                           C ourt N am e                                                         C oncluded

                                                                                             N um ber S treet




C ase N o.:                                                                                  C ity                S tate           Zip code




O fficial Form 107                                      S tatem ent of Financial Affairs for Individuals Filing for B ankruptcy                                              Page      5
       Case 20-00202                     Filed 08/31/20                  Entered 08/31/20 21:41:27                         Doc# 12            Page 6 of 14

D ebtor 1         Michael                        J.                           Stoltz                                             Case number (if known): A20-00202
                  First Name                     Middle Name                  Last Name



                                              Nature of the case                               Court or agency                                      Status of the case
                                                                                                                                                        P ending
                                                                                                                                                        O n appeal
v.                                                                                             C ourt N am e                                            C oncluded

                                                                                               N um ber S treet




C ase N o.:                                                                                    C ity              S tate    Zip code

                                                                                                                                                        P ending
                                                                                                                                                        O n appeal
v.                                                                                             C ourt N am e                                            C oncluded

                                                                                               N um ber S treet




C ase N o.:                                                                                    C ity              S tate    Zip code

                                                                                                                                                        P ending
                                                                                                                                                        O n appeal
v.                                                                                             C ourt N am e                                            C oncluded

                                                                                               N um ber S treet




C ase N o.:                                                                                    C ity              S tate    Zip code

                                                                                                                                                        P ending
                                                                                                                                                        O n appeal
v.                                                                                             C ourt N am e                                            C oncluded

                                                                                               N um ber S treet

C ase N o.:

                                                                                               C ity              S tate    Zip code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or
levied?
    Check all that apply and fill in the information below.

              No. Go to line 11.
              Yes. Fill in the information below.
                                                                    Describe the property                                              Date         Value of property


                  Creditor’s N am e
                                                                                                                                                            $

                  Number    S treet                                 E xplain what happened:

                                                                         P roperty   was   repossessed.
                                                                         P roperty   was   foreclosed.
                                                                         P roperty   was   garnished.
                  City                State           Zip code           P roperty   was   attached, seized or levied.




O fficial Form 107                                    S tatem ent of Financial Affairs for Individuals Filing for B ankruptcy                                    Page    6
       Case 20-00202                     Filed 08/31/20                 Entered 08/31/20 21:41:27                         Doc# 12          Page 7 of 14

D ebtor 1        Michael                        J.                           Stoltz                                            Case number (if known): A20-00202
                 First Name                     Middle Name                  Last Name

11.     Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from
      your accounts or refuse to make a payment because you owed a debt?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.
            No.
            Yes. Fill in the details.
                                                                   Describe the action the creditor took                       Date action was           Amount
                                                                                                                                    taken


                 Creditor’s N am e
                                                                                                                                                           $


                 Number    S treet
                                                                   Last 4 digits of account num ber




                 City                State           Zip code


12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court appointed receiver, a custodian, or another official?
         No.
         Yes.



Part 5:                  List Certain Gifts and Contributions
13.    Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600.00 per person?
          No.
          Yes. Fill in the details.
                 G ifts with a total value of m ore than           D escribe the gifts                                         D ate you gave the         V alue
                 $600.00 per person                                                                                                    gifts



                 P erson to W hom You G ave the G ift




                 N um ber S treet



                 C ity               S tate          Zip code



                 P erson’s relationship to you:


                 G ifts with a total value of m ore than           D escribe the gifts                                         D ate you gave the         V alue
                 $600.00 per person                                                                                                    gifts



                 P erson to W hom You G ave the G ift




                 N um ber S treet



                 C ity               S tate          Zip code



                 P erson’s relationship to you:




O fficial Form 107                                   S tatem ent of Financial Affairs for Individuals Filing for B ankruptcy                                   Page   7
       Case 20-00202                     Filed 08/31/20                  Entered 08/31/20 21:41:27                             Doc# 12        Page 8 of 14

D ebtor 1        Michael                         J.                           Stoltz                                             Case number (if known): A20-00202
                 First Name                     Middle Name                   Last Name



14.    Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600.00 per
      charity?
           No.
           Yes. Fill in the details.
                 G ifts or contributions to charities that total    D escribe what you contributed                                    D ate you                V alue
                 m ore than $600.00                                                                                                  contributed

                                                                    Money

                 C harity’s N am e

                 N um ber S treet

                 C ity                S tate          Zip code

                 G ifts or contributions to charities that total    D escribe what you contributed                                    D ate you                V alue
                 m ore than $600.00                                                                                                  contributed



                 C harity’s N am e

                 N um ber S treet

                 C ity                S tate          Zip code


Part 6:                  List Certain Losses
15.     Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
      disaster or gambling?
           No.
           Yes. Fill in the details.
                 D escribe the property you lost and how            D escribe any insurance coverage for the loss                 D ate of your loss   V alue of lost property
                 the loss occurred
                                                                    Include the am ount that insurance has paid. List
                                                                    pending insurance claim s on line 33 of S chedule A /B :
                                                                    P roperty




Part 7:                  List Certain Payments or Transfers
16.     Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
      you consulted about seeking bankruptcy or preparing a bankruptcy petition?
         Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy
           No.
           Yes. Fill in the details.
                                                                    D escription and value of any property transferred            D ate paym ent or    A m ount of paym ent
                                                                                                                                 transfer was m ade

                                                                                          C ash paym ent                             July, 2020                 $       1,500.00
                 R obert P . C rowther
                 P erson W ho W as P aid

                 1113 W . Fireweed Lane, S uite 200
                 N um ber S treet




                 A nchorage, A K 99503
                 C ity             S tate             Zip code

                 rcrowther@ gci.net
                 E -m ail or website address



                 P erson W ho M ade the P aym ent, if N ot
                 You




O fficial Form 107                                    S tatem ent of Financial Affairs for Individuals Filing for B ankruptcy                                       Page         8
       Case 20-00202                          Filed 08/31/20                Entered 08/31/20 21:41:27                             Doc# 12            Page 9 of 14

D ebtor 1           Michael                         J.                           Stoltz                                                 Case number (if known): A20-00202
                    First Name                      Middle Name                  Last Name

                                                                       D escription and value of any property transferred                D ate paym ent or        A m ount of paym ent
                                                                                                                                        transfer was m ade



                    P erson W ho W as P aid



                    N um ber S treet




                    C ity                  S tate        Zip code



                    E -m ail or website address



                    P erson W ho M ade the P aym ent, if N ot
                    You

17.    Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
      who promised to help you deal with your creditors or to make payments to your creditors?
         Do not include any payment or transfer that you listed on line 16.
          No.
          Yes. Fill in the details.
                                                                       D escription and value of any property transferred                D ate paym ent or        A m ount of paym ent
                                                                                                                                        transfer was m ade



                    P erson W ho W as P aid
                                                                                                                                                                           $

                    N um ber S treet




                    C ity                  S tate        Zip code


                    Person Who Made the Payment, if Not You

18.     Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
      transferred in the ordinary course of your business or financial affairs?
          Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
          Do not include gifts and transfers that you have already listed on this statement
            No.
            Yes. Fill in the details.
                                                                            D escription and value of property              D escribe any property or paym ents       D ate transfer was
                                                                                        transferred                         received or debts paid in exchange               m ade


            P erson W ho R eceived T ransfer

            N um ber S treet




            C ity                 S tate            Zip code

            P erson’s relationship to you:



            P erson W ho R eceived T ransfer

            N um ber S treet




            C ity                 S tate            Zip code

            P erson’s relationship to you:




O fficial Form 107                                       S tatem ent of Financial Affairs for Individuals Filing for B ankruptcy                                               Page      9
      Case 20-00202                       Filed 08/31/20         Entered 08/31/20 21:41:27                            Doc# 12                Page 10 of 14
D ebtor 1           Michael                    J.                        Stoltz                                               Case number (if known): A20-00202
                    First Name                 Middle Name               Last Name


            P erson W ho R eceived T ransfer

            N um ber S treet

            C ity                S tate        Zip code

            P erson’s relationship to you:



            P erson W ho R eceived T ransfer

            N um ber S treet

            C ity                S tate        Zip code

            P erson’s relationship to you:



            P erson W ho R eceived T ransfer

            N um ber S treet

            C ity                S tate        Zip code

            P erson’s relationship to you:




            P erson W ho R eceived T ransfer

            N um ber S treet

            C ity                S tate        Zip code

            P erson’s relationship to you:


19.     Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are
      a beneficiary? (These are often called asset-protection devices.)
           No.
           Yes. Fill in the details.
                                                                                     D escription and value of property transferred                     D ate transfer was
                                                                                                                                                               m ade

            N am e of trust:




Part 8:                   List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20.     Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, of for your benefits,
      closed, sold, moved, or transferred?
          Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
          houses, pension funds, cooperatives, associations, and other financial institutions.
            No.
            Yes. Fill in the details.
                                                                Last 4 digits of          Type of account or          D ate account was closed,     Last balance before
                                                               account num bers              instrum ent                    sold, m oved, or         closing or transfer
                                                                                                                              transferred

                                                                 8   8    5   0            C heck ing                        S pring, 2020               N om inal
            First N ational B ank A laska                                                  S avings
            N am e of Financial Institution                                                M oney m ark et
                                                                                           B rokerage
            8725 O ld S eward H ighway                                                     O ther:
            N um ber S treet




            A nchorage, A K 99515
            C ity             S tate           Zip code


Official Form 107                             Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            Page         10
      Case 20-00202                      Filed 08/31/20             Entered 08/31/20 21:41:27                            Doc# 12              Page 11 of 14
Debtor 1           Michael                       J.                        Stoltz                                                Case number (if known): A20-00202
                   First Name                    Middle Name               Last Name

                                                                                             C heck ing
                                                                                             S avings
           N am e of Financial Institution                                                   M oney m ark et
                                                                                             B rokerage
                                                                                             O ther:
           N um ber S treet




           C ity                S tate           Zip code


                                                                                             C heck ing
                                                                                             S avings
           N am e of Financial Institution                                                   M oney m ark et
                                                                                             B rokerage
                                                                                             O ther:
           N um ber S treet




           C ity                S tate           Zip code


21.     Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
      securities, cash or other valuables?
         Include checking, savings, m oney m arket, or other financial accounts; certificates of deposit; shares in bank s, credit unions, brok erage houses, pension funds,
         cooperatives, associations, and other financial institutions.
           N o.
           YesF. ill in the details.

                                                                         W ho else had access to it?                       D escribe the contents                 D o you still have it

           First N ational B ank A laska                                                                        Mr. Stoltz’s wedding ring, living will                        No.
           N am e of Financial Institution                      N am e                                          and other important papers                                    Yes.
           1821 G am bell S treet
           N um ber S treet                                     N um ber S treet

                                                                C ity               S tate           Zip code
           A nchorage, A K 99501
           C ity             S tate              Zip code

22.    Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
          No.
          Yes. Fill in the details.
                                                                         W ho else had access to it?                       D escribe the contents                 D o you still have it

                                                                                                                                                                              No.
           N am e of S torage Facility                          N am e                                                                                                        Yes.
           N um ber S treet                                     N um ber S treet

                                                                C ity               S tate           Zip code

           C ity                S tate           Zip code


Part 9:                  Identify Property You Hold or Control for Someone Else
23.     Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for or hold in
      trust for someone.
            No.
            Yes. Fill in the details.
                                                                           W here is the property?                         D escribe the property                        V alue

           Joshua J. S toltz                                    O n deposit with A lask a U S A Federal                Funds form erly in a college savings        $20,400.00 on the
           O wner’s N am e                                      C redit U nion and held in cash                 account or “teen check ing” account at the              petition date
           3439 M cK enzie D rive (part-tim e)                  N um ber S treet                                  First N ational B ank A lask a in the nam e
           N um ber S treet                                                                                     of Joshua J. S toltz but with the D ebtor as
                                                                                                                authorized signer and listed as co-owner.
                                                                                                                   T hese funds were withdrawn from First
           A nchorage, A K 99517                                C ity               S tate           Zip code    N ational on June 26, 2020 with a portion
           C ity             S tate              Zip code                                                             ($10,760.03) deposited by Joshua J.
                                                                                                                        S toltz in an account at A lask a U S A
                                                                                                                   Federal C redit U nion and an additional
                                                                                                                    $10,000.00 in cash held by the D ebtor




Official Form 107                            Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                       Page       11
      Case 20-00202                      Filed 08/31/20                  Entered 08/31/20 21:41:27                     Doc# 12             Page 12 of 14
Debtor 1           Michael                        J.                            Stoltz                                        Case number (if known): A20-00202
                   First Name                     Middle Name                   Last Name


           O wner’s N am e                                          N um ber S treet

           N um ber S treet

                                                                    C ity                 S tate       Zip code

           C ity                S tate            Zip code




Part 10:                 Give Details About Environmental Information
      For the purpose of Part 10, the following definitions apply:
      “Environmental Law” means any federal, state or local statute or regulation regulating pollution, contamination, releases of hazardous or toxic
      substances, wastes or material into the air, land, soil, surface water, ground water, or other medium, including statutes or regulations contolling
      the cleanup of these substances, wastes or material.
      “Site” means any location, facility, or property as defined under any Environmental Law, whether you now own, operate or utilize it or used to
      own, operate, or utilize it, including disposal sites.
      “Hazardous Material” means anything an Environmental Law defines as a hazardous waste, hazardous substance, toxic substance, hazardous
      material, pollutant, contaminant or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.
24.    Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?
          No.
          Yes. Fill in the details.
                                                                                 G overnm ental unit               E nvironm ental law, if you know it           D ate of notice


           N am e of site                                           G overnm ental unit

           N um ber S treet                                         N um ber S treet

                                                                    C ity                 S tate       Zip code

           C ity                S tate            Zip code

25.    Have you notified any governmental unit of any release of hazardous material?
          No.
          Yes. Fill in the details.
                                                                                 G overnm ental unit               E nvironm ental law, if you know it           D ate of notice



           N am e of site                                           G overnm ental unit

           N um ber S treet                                         N um ber S treet

                                                                    C ity                 S tate       Zip code

           C ity                S tate            Zip code

26.    Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.
          No.
          Yes. Fill in the details.
                                          Court or agency                                     Nature of the case                                         Status of the case
                                                                                                                                                             P ending
                                          C ourt N am e                                                                                                      O n appeal
                                                                                                                                                             C oncluded

v.
                                          N um ber S treet




Case number:
                                          C ity                 S tate      Zip code




Official Form 107                            Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                    Page      12
      Case 20-00202                      Filed 08/31/20        Entered 08/31/20 21:41:27                 Doc# 12          Page 13 of 14
Debtor 1           Michael                    J.                      Stoltz                                  Case number (if known): A20-00202
                   First Name                 Middle Name             Last Name


Part 11:                 Give Details About Your Business or Connections to Any Business
27.   Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
         A sole proprietor or self-employed in a trade, profession, or other activity, either full-time and part-time
         A member of a limited liability company (LLC) or limited liability partnership (LLP)
         A partner in a partnership
         An officer, director, or managing executive of a corporation
         An owner of at least 5 % of the voting or equity securities of a corporation


           No. None of the above applies. Go to Part 12
           Yes. Check all that apply above and fill in the details below for each business
                                                            D escribe the nature of the business              E m ployer identification num ber
                                                                                                              D o not include S ocial S ecurity num ber or ITIN

           A ceice T rucking                                Trucking operation                                EIN:        -
           B usiness N am e

           8111 B erry P atch D rive                                                                          Dates business existed
           N um ber S treet                                 N am e of accountant or book k eeper

                                                                                                              From July, 2016 to July, 2019
           A nchorage, A K 99502
           C ity             S tate       Zip code

                                                            D escribe the nature of the business              E m ployer identification num ber
                                                                                                              D o not include S ocial S ecurity num ber or ITIN

                                                                                                              EIN:        -
           B usiness N am e

                                                                                                              Dates business existed
           N um ber S treet                                 N am e of accountant or book k eeper

                                                                                                              From                  to

           C ity                S tate    Zip code

                                                            D escribe the nature of the business              E m ployer identification num ber
                                                                                                              D o not include S ocial S ecurity num ber or ITIN

                                                                                                              EIN:        -
           B usiness N am e

                                                                                                              Dates business existed
           N um ber S treet                                 N am e of accountant or book k eeper

                                                                                                              From             To

           C ity                S tate    Zip code




Official Form 107                           Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    Page          13
      Case 20-00202                      Filed 08/31/20        Entered 08/31/20 21:41:27                      Doc# 12        Page 14 of 14
Debtor 1           Michael                   J.                      Stoltz                                        Case number (if known): A20-00202
                   First Name                Middle Name             Last Name

28.     Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all
      financial institution, creditors or other parties
           No.
           Yes. Fill in the details.
                                                                            D ate issued



           N am e                                           MM /D D /YYYY

           N um ber S treet




           C ity                S tate       Zip code



           N am e                                           MM /D D /YYYY

           N um ber S treet




           C ity                S tate       Zip code



           N am e                                           MM /D D /YYYY

           N um ber S treet




           C ity                S tate       Zip code


Part 12:                 Sign Below
      I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are
      true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a
      bankruptcy case can result in fines up to $250,000.00, or imprisonment for up to 20 years, or both
      18 U.S.C. §§152, 1341, 1519, and 3571.



           /s/ Michael M. Stoltz
           Signature of Debtor 1                                                           Signature of Debtor 2
           Date: 08/31/2020                                                                Date:


       Did you attach additional pages to Your Statement of Financial Affairs for Individuals filing Bankruptcy (Official Form 107)?
          No.
          Yes.
       Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
          No.
          Yes. Name of person                                                                  . Attach the Bankruptcy Petition Preparer’s Notice,
                                                                                                   Declaration, and Signature (Official Form 119).




Official Form 107                           Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 Page   14
